           Case 1:19-gj-00048-BAH Document 8 Filed 08/02/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 In re APPLICATION OF THE                                   Grand Jury Action No. 19-48
 COMMITTEE ON THE JUDICIARY, U.S.
 HOUSE OF REPRESENTATIVES, FOR AN                           Chief Judge Beryl A. Howell
 ORDER AUTHORIZING THE RELEASE
 OF CERTAIN GRAND JURY MATERIALS


                                              ORDER

       David Andrew Christenson has moved to intervene in this action. See Mot. Intervene,

ECF No. 7. Yet, the motion articulates no legal interest for which intervention must, or should,

be granted. Cf. FED. R. CIV. P. 24 (a), (b) (supplying bases for intervention in civil matters, the

best comparison for this action); see also In re Brewer, 863 F.3d 861, 872 (D.C. Cir. 2017)

(listing requirements that prospective intervenors must satisfy). Beyond that, a motion for leave

to intervene must establish the movant’s standing under Article III. Old Dominion Elec. Coop. v.

FERC, 892 F.3d 1223, 1232–33 (D.C. Cir. 2018). That requirement also is not met.

Accordingly, it is hereby

       ORDERED that the Motion to Intervene, ECF No. 7, is DENIED; and it is further

       ORDERED that because the movant is not a party to these proceedings, no additional

submissions from the movant will be docketed in this case.

       SO ORDERED.

       Date: August 2, 2019

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
